                   EXHIBIT 14




Case 3:17-cv-00072-NKM-JCH Document 354-15 Filed 10/02/18 Page 1 of 22 Pageid#:
                                    3272
   From:          richard@richardbspencer.com
   Subject:       Spencer’s Response to Document Request and Interrogatories
   Date:          Wednesday, April 18, 2018 3:40:04 PM
   Attachments:   Spencers Response to Doc Request v1.pdf
                  Spencer Response to Interrogatories.pdf




Case 3:17-cv-00072-NKM-JCH Document 354-15 Filed 10/02/18 Page 2 of 22 Pageid#:
                                    3273
Case 3:17-cv-00072-NKM-JCH Document 354-15 Filed 10/02/18 Page 3 of 22 Pageid#:
                                    3274
Case 3:17-cv-00072-NKM-JCH Document 354-15 Filed 10/02/18 Page 4 of 22 Pageid#:
                                    3275
Case 3:17-cv-00072-NKM-JCH Document 354-15 Filed 10/02/18 Page 5 of 22 Pageid#:
                                    3276
Case 3:17-cv-00072-NKM-JCH Document 354-15 Filed 10/02/18 Page 6 of 22 Pageid#:
                                    3277
Case 3:17-cv-00072-NKM-JCH Document 354-15 Filed 10/02/18 Page 7 of 22 Pageid#:
                                    3278
Case 3:17-cv-00072-NKM-JCH Document 354-15 Filed 10/02/18 Page 8 of 22 Pageid#:
                                    3279
Case 3:17-cv-00072-NKM-JCH Document 354-15 Filed 10/02/18 Page 9 of 22 Pageid#:
                                    3280
Case 3:17-cv-00072-NKM-JCH Document 354-15 Filed 10/02/18 Page 10 of 22 Pageid#:
                                     3281
Case 3:17-cv-00072-NKM-JCH Document 354-15 Filed 10/02/18 Page 11 of 22 Pageid#:
                                     3282
Case 3:17-cv-00072-NKM-JCH Document 354-15 Filed 10/02/18 Page 12 of 22 Pageid#:
                                     3283
Case 3:17-cv-00072-NKM-JCH Document 354-15 Filed 10/02/18 Page 13 of 22 Pageid#:
                                     3284
Case 3:17-cv-00072-NKM-JCH Document 354-15 Filed 10/02/18 Page 14 of 22 Pageid#:
                                     3285
Case 3:17-cv-00072-NKM-JCH Document 354-15 Filed 10/02/18 Page 15 of 22 Pageid#:
                                     3286
Case 3:17-cv-00072-NKM-JCH Document 354-15 Filed 10/02/18 Page 16 of 22 Pageid#:
                                     3287
Case 3:17-cv-00072-NKM-JCH Document 354-15 Filed 10/02/18 Page 17 of 22 Pageid#:
                                     3288
Case 3:17-cv-00072-NKM-JCH Document 354-15 Filed 10/02/18 Page 18 of 22 Pageid#:
                                     3289
Case 3:17-cv-00072-NKM-JCH Document 354-15 Filed 10/02/18 Page 19 of 22 Pageid#:
                                     3290
Case 3:17-cv-00072-NKM-JCH Document 354-15 Filed 10/02/18 Page 20 of 22 Pageid#:
                                     3291
Case 3:17-cv-00072-NKM-JCH Document 354-15 Filed 10/02/18 Page 21 of 22 Pageid#:
                                     3292
Case 3:17-cv-00072-NKM-JCH Document 354-15 Filed 10/02/18 Page 22 of 22 Pageid#:
                                     3293
